Citation Nr: 0833250	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  05-07 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a disability rating higher than 10 percent for 
residuals of a left knee patella removal (patellectomy), 
secondary to chondromalacia, with arthritis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The veteran served on active duty in the military from June 
1961 to June 1964.

This appeal to the Board of Veterans' Appeals (Board) is from 
a December 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan, which 
denied the veteran's claim for a higher rating for his 
left knee disability, then characterized as residuals of a 
left patellectomy secondary to chondromalacia.  [Note:  on a 
portion of the rating sheet adjudicating this claim, the RO 
mistakenly listed this disability as rated at the 
noncompensable (0 percent) level, when, in actuality, the 
other portion of the rating sheet and various other records 
in the claims file, including several other ratings 
decisions, confirm this disability has been rated at the 
higher 10 percent level effectively since April 1966.]  Also 
in that December 2003 decision, the RO denied the veteran's 
claim for service connection for left knee arthritis, but the 
more recent rating decisions since October 2004 have included 
the arthritis as part and parcel of his service-connected 
left knee disability, though still declining to increase his 
rating beyond the 
10-percent level.

The veteran initially requested an RO hearing, but 
subsequently failed to appear for the hearing scheduled for 
February 2006, as well as for another hearing rescheduled for 
September 2006.  He has not adequately explained his absences 
or requested to again reschedule his hearing.  Therefore, his 
hearing request is considered withdrawn.  

The most recent correspondence to the veteran was returned as 
undeliverable, with no forwarding address from the 
postmaster.  But as the Court held in Saylock v. Derwinski, 3 
Vet. App. 294, 395 (1992) (citing United States v. 
Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)), 
"[p]rinciples of administrative regularity dictate a 
presumption that Government officials 'have properly 
fulfilled their official duties.'"  For VA purposes, 
"notice" means written notice sent to a claimant at his or 
her most recent address of record.  38 C.F.R. 3.1(q) (2007).  
The presumption of administrative regularity does not 
diminish the claimant's responsibility to keep VA informed of 
changes of address.  If he does not do so, VA is not 
obligated to "turn up heaven and earth to find him."  
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).


FINDING OF FACT

Even with consideration of the veteran's complaints of 
functional pain and loss, there has been no objective medical 
evidence of limitation of flexion to 30 degrees or less, 
limitation of extension to greater than 15 degrees, or slight 
or moderate recurrent subluxation and lateral instability of 
his left knee.


CONCLUSION OF LAW

The criteria are not met for a rating higher than 10 percent 
for the veteran's left knee disability, including 
consideration of the associated arthritis.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 and Supp. 2007); 38 C.F.R. §§ 4.1-4.7, 
4.71a, Diagnostic Codes 5003, 5257-5263, 5299 (2007).  

REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

In addition, the VCAA notice requirements apply to all five 
elements of a 
service-connection claim:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.  

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome this burden of prejudicial 
error, VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Additionally, consideration also should be 
given to "whether the post-adjudicatory notice and 
opportunity to develop the case that is provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the 
claim ... served to render any pre-adjudicatory section 
5103(a) notice error non-prejudicial."  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Also, obviously, if the Board 
is granting the requested benefit, this, too, would render 
any notice error non-prejudicial.

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in June 
2004.  This letter informed him of the evidence required to 
substantiate his claim, and of his and VA's respective 
responsibilities in obtaining supporting evidence.  Note also 
that the March 2006 letter, sent concurrently with the March 
2006 SSOC, complied with Dingess by discussing the disability 
rating and downstream effective date elements of the claim.  
However, there has been no reason for the RO to again go back 
and readjudicate the claim, such as in another SSOC, because 
the veteran has not submitted any additional evidence in 
response to that additional Dingess notice.  38 C.F.R. 
§§ 19.31, 19.37 (West 2002 and Supp. 2007); see again, 
Mayfield IV and Prickett, supra.  That is to say, the absence 
of another SSOC after the most recent March 2006 notice is 
not prejudicial because the result of such a readjudication 
on exactly the same evidence and law previously considered 
would be no different than the previous adjudication.  
Cf. Medrano v. Nicholson, 21 Vet. App. 165, 173 (2007).

For an increased compensation claim, 38 U.S.C. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores, 22 Vet. App. 37 
(2008).  

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id.  

In this case, the Board acknowledges that the VCAA letters 
sent to the veteran in June 2004 and March 2006 do not meet 
the requirements of Vazquez-Flores and are insufficient as to 
content and timing, creating a presumption of prejudice.  
Nevertheless, this presumption is rebutted.

The veteran was provided correspondence regarding what was 
needed to support his claim for a higher rating.  
Specifically, the February 2005 SOC lists the requirements 
for obtaining a higher rating for his left knee disability, 
obviating the need for another VCAA notice letter to address 
these same criteria.  It is reasonable to expect him to 
understand from the various letters from the RO what was 
needed to support his claim.  And of equal or even greater 
significance, he demonstrated actual knowledge of what was 
needed to support his claim as reflected in his statements 
and correspondence.  Quite significantly, his representative 
referenced relevant, specific diagnostic codes relating to 
the increased-rating claim.  See August 2008 informal hearing 
presentation.  As well, his representative exhibited 
knowledge of the DeLuca factors, such as pain and 
functionality, which can be considered for an increased 
rating.  Id.  So the notice deficiencies will not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  Consequently, the 
Vazquez-Flores requirements have been met, thus requiring no 
further development regarding the duty to notify.  

As for the duty to assist, the RO obtained the veteran's 
service medical records (SMRs) and arranged for several VA 
compensation examinations to assess the severity of his left 
knee disability.  See Caffrey v. Brown, 6 Vet. App. 377 
(1994).  


He also personally submitted several private medical records.  
The last VA examinations evaluating the severity of his 
disability were in January and June 2005, respectively, so 
relatively recently.  The record is inadequate and the need 
for a more contemporaneous examination occurs only when the 
evidence indicates the current rating may be incorrect.  
38 C.F.R. § 3.327(a) (2007).  See also Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994); Allday v. Brown, 7 Vet. App. 517, 
526 (1995); VAOPGCPREC 11-95 (April 7, 1995); and Green v. 
Derwinski, 1 Vet. App. 121 (1991).  These most recent VA 
examinations do not show a worsening of the veteran's left 
knee disability.  Importantly, although the veteran's 
representative in his August 2008 informal hearing 
presentation asserted that the January 2005 VA examination 
was inadequate with respect to DeLuca considerations, nothing 
on file shows the veteran or his representative has the 
requisite knowledge, skill, experience, training, or 
education to render a medical opinion concerning any effect 
the pain may have on functioning of the left knee, such as by 
causing additional limitation of motion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, since 
there is sufficient medical evidence of record to make this 
determination, another VA examination to assess the severity 
of this disability is not required to decide this appeal.  
Thus, the Board is satisfied that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

II.  Whether the Veteran is Entitled to a Rating Higher 
than10 percent for his Left Knee Disablity, Residuals of a 
Left Patellectomy, Secondary to Chondromalacia, with 
Arthritis

The veteran filed a claim in July 2003 for a rating higher 
than 10 percent for his service-connected left knee 
disability, asserting it had worsened due to 
degenerative joint disease (DJD, i.e., arthritis).  He is not 
appealing his initial rating assigned in the September 1966 
rating decision, so the present level of disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, that said, the Court recently held that in 
determining the "present level" of a disability for any 
increased-evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  The relevant temporal focus for 
adjudicating the level of disability of an increased rating 
claim is from the time period one year before the claim was 
filed - so in this case, July 2002 - until VA makes a final 
decision on the claim.  See Hart, supra.  See also 
38 U.S.C.A. § 5110(b)(2) (West 2002 and Supp. 2007); 
38 C.F.R. § 3.400(o)(2) (2007).  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2007).  Therefore, the Board has considered 
the potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).  

The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2007) 
must be considered in assigning an evaluation for 
degenerative or traumatic arthritis under Diagnostic Code 
(DC) 5003 or 5010.  Rating personnel must consider functional 
loss and clearly explain the impact of pain on the 
disability.  When an evaluation of a disability is based on 
limitation of motion, the Board must also consider, 
in conjunction with the otherwise applicable diagnostic code, 
any additional functional loss the veteran may have by virtue 
of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  These factors 
include more or less movement than normal, weakened movement, 
premature or excess fatigability, incoordination, pain on 
movement, swelling, and deformity or atrophy of disuse.  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Pursuant to 
38 C.F.R. §§ 4.40 and 4.45 (2005), pain is inapplicable to 
ratings under Diagnostic Code 5257 because it is not 
predicated on loss of range of motion.  See Johnson v. Brown, 
9 Vet. App. 7, 11 (1996).  So VA's Office of General Counsel 
has clarified that compensating a claimant for separate 
functional impairment under Diagnostic Codes 5257 and 5003 
does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 
1997; revised July 24, 1997).  In this opinion, VA's General 
Counsel held that a veteran who has arthritis under DC 5003 
and instability of the knee under DC 5257 may be rated 
separately, provided that a separate rating is based on 
additional disability.  Subsequently, in VAOPGCPREC 9-98 
(August 14, 1998), VA's General Counsel further explained 
that if a veteran has a disability rating under DC 5257 for 
instability of the knee, and there is also X-ray evidence of 
arthritis, a separate rating for arthritis could also be 
based on painful motion under 38C.F.R. § 4.59.  

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the schedule is to 
recognize painful motion with joint or particular pathology 
as productive of disability.  Joints that are actually 
painful, unstable, or malaligned, due to healed injury, 
should be entitled to at least the minimum compensable rating 
for the joint.  Special note should be taken of objective 
indications of pain on pressure or manipulation, muscle 
spasm, crepitation, and active and passive range of motion of 
both the damaged joint and the opposite undamaged joint.  38 
C.F.R. § 4.59.  



Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 
provide that painful motion due to degenerative arthritis, 
which is established by X-ray, is deemed to be limitation of 
motion and warrants the minimum rating for a joint, even if 
there is no actual limitation of motion.  Lichtenfels v. 
Derwinski; 1 Vet. App. 484, 488 (1991).  

The veteran's current 10 percent rating is under Diagnostic 
Codes 5299-5003, for residuals of a left patellectomy, 
secondary to chondromalacia, with arthritis.  
38 C.F.R. § 4.71a.  His specific diagnoses are not listed in 
the Rating Schedule.  Therefore, the RO assigned DC 5299 
pursuant to 38 C.F.R. § 4.27 (2007), which provides that 
unlisted disabilities requiring rating by analogy will be 
coded first by the numbers of the most closely related body 
part and "99."  See 38 C.F.R. § 4.20 (2007).  The RO 
determined that the most closely analogous diagnostic code is 
38 C.F.R. § 4.71a, DC 5003, for degenerative arthritis.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative 
arthritis, when substantiated by X-ray findings, is rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved - 
which, here, are DC 5260 for limitation of flexion and DC 
5261 for limitation of extension.  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable (i.e., 0 percent) under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  Moreover, 
under Diagnostic Code 5003, in the absence of limitation of 
motion, a 10 percent rating is warranted where there is X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups.  A higher 20 percent rating requires 
X-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups, with occasional incapacitating 
exacerbations.  For purposes of rating disability from 
arthritis, the knee is considered a major joint.  
38 C.F.R. § 4.45(f).  



Limitation of flexion of the knee is rated in accordance with 
DC 5260.  This code provides that flexion limited to 15 
degrees warrants a 30 percent rating; flexion limited to 30 
degrees warrants a 20 percent rating; flexion limited to 45 
degrees warrants a 10 percent rating; and flexion limited to 
60 degrees warrants a zero percent (noncompensable) rating.  
See 38 C.F.R. § 4.71a, DC 5260.

Limitation of extension of the knee is rated in accordance 
with DC 5261.  This code provides that extension limited to 
45 degrees warrants a 50 percent rating; extension limited to 
30 degrees warrants a 40 percent rating; extension limited to 
20 degrees warrants a 30 percent rating; extension limited to 
15 degrees warrants a 20 percent rating; extension limited to 
10 degrees warrants a 10 percent rating; extension limited to 
5 degrees warrants a zero percent (noncompensable) rating.  
See 38 C.F.R. § 4.71a, DC 5261.

Normal range of motion for the knee is from zero degrees of 
extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, 
Plate II.  

Applying the range-of-motion criteria to the facts of this 
case, the Board finds that the preponderance of the evidence 
is against a rating higher than 10 percent for the veteran's 
left knee disability for the period of the appeal, i.e., 
since July 2002.  In particular, the three VA orthopedic 
examination reports provide highly probative evidence against 
his claim.  The October 2003 VA examination report notes that 
his left knee demonstrated nearly full motion, with zero 
degrees of extension and 130 degrees of flexion, even 
considering his pain.  When examined by VA in January 2005, 
his left knee demonstrated motion from zero degrees of 
extension to 120 degrees of flexion.  The latter results were 
repeated in the June 2005 VA examination report.

It is important for the veteran to understand that these 
findings do not even meet the criteria for a noncompensable 
(i.e., 0 percent) rating under DC 5260 or DC 5261, much less 
the requirements for a compensable rating higher than 10 
percent.  However, it appears that his current 10 percent 
disability rating has been based on his complaints of 
residual pain from his left knee patellectomy, as well as the 
X-ray evidence of arthritis in this knee.  Lichtenfels, 1 
Vet. App. 488.  

Simply stated, the veteran's pain is the basis for the 
currently assigned 10 percent rating.  Nevertheless, in light 
of the fact that his left knee has full extension, and 
flexion far greater than 30 degrees, there is simply no basis 
for assigning a disability rating higher than 10 percent 
under the range-of-motion criteria.  In reaching this 
decision, the Board also notes that separate compensable 
ratings are not warranted under DC 5260 and DC 5261, since 
his left knee has not reached compensable levels for either 
extension or flexion, as discussed in VAOPGCPREC 9-2004 
(September 17, 2004).  

The Board also finds that a disability rating higher than 10 
percent is not warranted on the basis of functional loss due 
to pain, or on the basis of weakened movement, excess 
fatigability, or pain on movement.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 204-08 
(1995).  But even giving full consideration to the veteran's 
complaints of pain on motion resulting from his arthritis, a 
disability rating higher than 10 percent is not warranted 
under 38 C.F.R. §§ 4.40, 4.45, 4.59 and consideration of 
DeLuca factors.  Indeed, the January and June 2005 VA 
examination reports both concluded that it was not likely 
that there would be any additional loss of motion or joint 
function due to pain, fatigue, weakness or lack of endurance 
on repetitive use.  And more importantly, the 10 percent 
rating has been assigned based solely on the veteran's 
complaints of pain.  

Keep in mind the veteran does not have sufficient limitation 
of motion in his left knee, either on flexion or extension, 
to warrant even the minimum compensable rating of 10 percent 
under Diagnostic Codes 5260 and 5261.  So his current 
10 percent rating is the means of compensating him for the 
additional impairment - including additional limitation of 
motion, he has as a result of his chronic, arthritic pain, 
etc.  Thus, he is already in receipt of sufficient 
compensation for his left knee disability for limitation of 
motion, even additionally considering functional impairment 
from the pain and other DeLuca factors.  



The Board acknowledges the assertion of the veteran's 
representative that the VA examiner failed to properly 
evaluate his functional loss under DC 5260 and DC 5261, as 
required by 38 C.F.R. § 4.40 and DeLuca.  See August 2008 
informal hearing presentation.  To the contrary, however, the 
January and June 2005 VA examinations appeared to have 
conducted thorough evaluations of the veteran's functional 
loss, based on independent physical examinations and 
interviews.  And the VA examiner for these respective reports 
evaluated range of motion under flexion and extension, in 
light of the DeLuca standards, even giving explicit 
statements as to the unlikely effect of pain and other 
functional loss upon loss of motion of the left knee joint.  
Importantly, as mentioned, nothing on file shows that the 
veteran or his representative has the requisite knowledge, 
skill, experience, training, or education to render a medical 
opinion concerning any effect of the pain on the functioning 
of the left knee, including in terms of whether it 
additionally limits the range of motion in this knee.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Consequently, especially since the representative's 
contentions cannot constitute credible nor competent medical 
evidence, the Board does not find any deficiencies in the VA 
examination reports.  38 C.F.R. § 4.2.

The Board also finds that a separate rating is not warranted 
for the veteran's left knee disability on the basis of 
subluxation or lateral instability.  As mentioned, where a 
veteran has a knee disability involving instability and 
arthritis, separate ratings may be assigned under DC 5003 and 
DC 5257.  See VAOPGCPREC 
23-97 (July 1, 1997; revised July 24, 1997), 62 Fed. Reg. 
63604 (1997).  Under DC 5257, slight impairment of the knee, 
including recurrent subluxation or lateral instability, 
warrants a 10 percent evaluation; moderate impairment of the 
knee warrants a 20 percent evaluation; and severe impairment 
of the knee warrants a 30 percent evaluation.  See 38 C.F.R. 
§ 4.71a, DC 5257 (2007).  But since the October 2003, January 
and June 2005 VA examination reports all note that the 
veteran's left knee is stable, there is simply no basis to 
assign a separate rating under DC 5257.  



The Board cannot otherwise "stage" the veteran's rating 
under Hart.  His left knee disability has never been more 
than 10-percent disabling at any time since July 2002 (one 
year prior to filing his current claim).  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

For these reasons and bases, the Board finds the 
preponderance of the evidence is against a finding that the 
criteria for a rating higher than 10 percent have been met 
under any applicable Diagnostic Code, especially for 
arthritis and limitation of motion under Diagnostic Codes 
5003, 5260, and 5261.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.  And as the preponderance of the evidence is 
against his claim, the doctrine of reasonable doubt is not 
for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
Therefore, the appeal is denied.

III.  Consideration of an Extraschedular Evaluation

There is no evidence of exceptional or unusual circumstances 
to warrant referring this case for extraschedular 
consideration.  38 C.F.R. § 3.321(b)(1) (2007).  The Board 
finds no evidence that the veteran's disability has markedly 
interfered with his ability to work, meaning above and beyond 
that contemplated by his 10 percent schedular rating.  See 
38 C.F.R. § 4.1 (2007), indicating that, generally, the 
degrees of disability specified in the Rating Schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  The record 
shows that he has been retired since the early 1990s, but 
even so, there is no indication, let alone competent evidence 
of record, that his left knee disability has precluded his 
ability to engage in all forms of employment.  As mentioned, 
to the extent that any employability is hindered, it has 
already been incorporated into his current 10 percent 
disability rating.  Furthermore, there is no evidence of any 
other exceptional or unusual circumstances, such as frequent 
hospitalizations, to suggest he is not adequately compensated 
for this disability by the regular rating schedule.  His 
evaluation and treatment has been primarily-if not 
exclusively, on an outpatient basis, not as an inpatient.  
See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 
1996).


ORDER

The claim for a rating higher than 10 percent for the left 
knee disability is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


